TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 18, 2021



                                    NO. 03-19-00964-CV


                                 Larry Don Atkins, Appellant

                                               v.

                         Texas Department of Motor Vehicles, Appellee




             DIRECT APPEAL FROM THE MOTOR VEHICLE DIVISION
              OF THE TEXAS DEPARTMENT OF TRANSPORTATION
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND KELLY
                AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE




This is a direct appeal of the order signed in the agency on October 25, 2019. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

agency’s order. Therefore, the Court affirms the agency’s order. The appellant shall pay all

costs relating to this appeal.